Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

Examiner’s Amendment

1. 	(Currently Amended)  A wire harness comprising:
	an exterior member formed in a sheet shape; 
	a wire disposed overlapping the exterior member in at least a partial region extending along an extension direction of the wire, 
	wherein at least a part of a portion where an insulating covering of the wire and the exterior member overlap is welded, 
the exterior member includes a flat region and a rolled-up region,
	the flat region of the exterior member that extends along the extension direction of the wire is in a flat condition, and the rolled-up region of the exterior member that extends along the extension direction of the wire is rolled up in a direction intersecting the extension direction of the wire, 
the flat region and the rolled-up region are disposed at different positions from each other in the 
a portion of the exterior member in a width direction wraps around at least a portion of a bar-shaped reinforcement together with the wire, the width direction being perpendicular to the extension direction, the bar-shaped reinforcement being an attachment target along which the wire harness is routed,
wherein a cross-section area of the bar-shaped reinforcement is greater than a cross-section area of the wire, 
the rolled-up region includes a completely rolled-up region where ends of the exterior member in the width direction are joined together, and
the rolled-up region further includes a partially rolled-up region between the flat region and the completely rolled-up region in the extension direction, and a radius of curvature in the partially rolled-up region decreases as the partially rolled-up region extends further from the flat region toward the completely rolled-up region in the extension direction.

2. 	(Original)  The wire harness according to claim 1,
	wherein at least a part of the portion where the insulating covering of the wire and the exterior member overlap is ultrasonically welded.

3. 	(Previously Presented)  The wire harness according to claim 1,
	wherein the exterior member is continuously rolled up from the flat region of the exterior member toward the rolled-up region of the exterior member.

4. 	(Previously Presented)  The wire harness according to claim 1,
	wherein a slit extending from an inner portion of the exterior member to an outer edge of the 

5. 	(Previously Presented)  The wire harness according to claim 1,
	wherein a fixation member for fixing the wire to the attachment target is welded to the exterior member.

6. 	(Original)  The wire harness according to claim 5,
	wherein the exterior member is maintained in a rolled-up condition by the fixation member provided in the rolled-up region of the exterior member.

7. 	(Previously Presented)  The wire harness according to claim 1,
wherein a portion where the exterior member is at least double-layered with a surface of the exterior member on which the wire is disposed located on an inner circumferential side of the exterior member is present in the rolled-up region of the exterior member.

8.	(Previously Presented)  The wire harness according to claim 1, 
wherein the wire is exposed outside the exterior member in the flat region.

9.	(Previously Presented)  The wire harness according to claim 1, wherein
	the rolled-up region comprises a first rolled-up region and a second rolled-up region, and 
	the flat region is interposed between the first rolled-up region and the second rolled-up region in the extension direction of the wire.


the wire is exposed outside the exterior member in the flat region.

11.	(Previously Presented)  The wire harness according to claim 1, wherein
	the rolled-up region is not provided at a position where the flat region is provided in the extension direction of the wire.

12.	(Canceled).

13.	(Previously Presented)  The wire harness according to claim 1, wherein an outer surface of the insulating covering of the wire contacts an outer surface of the bar-shaped reinforcement.

14.	(Canceled).

15.	(Currently Amended)  The wire harness according to claim 1, wherein 
	
	

16.	(Previously Presented)  The wire harness according to claim 1, further comprising a connector connected to the wire,
	wherein the connector is disposed overlapping the rolled-up region of the exterior member, and 

17.	(Previously Presented)  The wire harness according to claim 1, wherein the portion of the exterior member in the width direction completely wraps around the bar-shaped reinforcement together with the wire.

18. 	(Previously Presented)  The wire harness according to claim 1,
	wherein a fixation member for fixing the wire to the bar-shaped reinforcement is welded to the exterior member.

19.	(Previously Presented)  The wire harness according to claim 1, 
	wherein a fixation member for fixing the wire to a second attachment target other than the bar-shaped reinforcement is welded to the exterior member.

Allowable Subject Matter
Claims 1-11, 13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Kawaguchi and Murakami does not disclose wherein a cross-section area of the bar-shaped reinforcement is greater than a cross-section area of the wire, the rolled-up region includes a completely rolled-up region where ends of the exterior member in the width direction are joined together, and the rolled-up region further includes a partially rolled-up region between the flat region and the completely rolled-up region in the extension direction, and a radius of curvature in the partially rolled-up region decreases as the partially rolled-up region extends further from the flat region toward the completely rolled-up region in the extension direction .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847